UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 19, 2014 CORMEDIX INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-34673 20-5894890 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 745 Rt. 202-206, Suite 303, Bridgewater, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (908) 517-9500 (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note We are filing this Current Report on Form 8-K/A (the “Amendment”) to amend our Current Report on Form 8-K filed with the Securities and Exchange Commission on May 23, 2014 (the “Original Report”) to correct a typographical error in the amount of the derivative liability that was included in Item 9.01, Exhibit 99.1 of the Original Report.The amount reported in the Original Report was $13,361,323 and the correct amount is $12,361,323.There was no error in the press release we issued on May 23, 2014. Item 3.01. Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. The information set forth below in Item 9.01, Exhibit 99.1 of this Amendment is incorporated by reference into this Item 3.01. Item9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release dated May 23, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. May 28, 2014 CORMEDIX INC. By: /s/ Randy Milby Name:Randy Milby Title:Chief Executive Officer 3
